Walker, J.
We thinlc the Court erred in dismissing the certiorari. The petitioner had complied with all the requisites of the statute providing for carrying up cases from the County to the Superior Court. Having done so, he was entitled to a hearing before the Judge of the Superior Court. We understand the provisions of the 31st Section of the Act organizing a County Court, Pamph. Acts 1865-6 p. 69, to apply to all cases of “ parties complaining of error ” committed by the County Judge, whether presiding in Term or otherwise. We, therefore, reverse the judgment of the Court below, and direct the hearing of the certiorari upon its merits.